                Case 2:21-cv-00387-RSM Document 19 Filed 09/09/21 Page 1 of 2



 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                      SEATTLE DIVISION

 8   MARY E. OSBORNE,                                      Civil No. 2:21-CV-00387-RSM

 9            Plaintiff,

10            vs.                                          ORDER

11   COMMISSIONER OF SOCIAL SECURITY,

12            Defendant.

13            Based on the stipulation of the parties, it is ORDERED that the Commissioner’s decision

14   in regard to Plaintiff’s applications for disability insurance benefits under Title II of the Social

15   Security Act be REVERSED and REMANDED to the Commissioner of Social Security for a

16   new decision. On remand, the Commissioner will assign this case to a different administrative

17   law judge for a new hearing and a new decision.

18            Plaintiff may be entitled to reasonable attorney fees and costs pursuant to 28 U.S.C. §

19   2412, upon proper request to this Court.

20            DATED this 9th day of September, 2021.

21

22

23
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
24

     Page 1         ORDER - [2:21-CV-00387-RSM]
              Case 2:21-cv-00387-RSM Document 19 Filed 09/09/21 Page 2 of 2



 1
     Presented by:
 2
     s/ Franco L. Becia
 3   FRANCO L. BECIA
     Special Assistant United States Attorney
 4   Office of the General Counsel
     Social Security Administration
 5   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
 6   Telephone: (206) 615-2114
     Fax: (206) 615-2531
 7   franco.l.becia@ssa.gov

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2     ORDER - [2:21-CV-00387-RSM]
